EXHIBIT 10.37 EXECUTIVE EMPLOYMENT AGREEMENT This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is entered into effective as of March 25, 2009 (the Effective Date”), by and between POZEN Inc. (the “Company”), with offices located at Suite 400, 1414 Raleigh Road, Chapel Hill, North Carolina 27517, and Everardus Orlemans, Ph.D. (“Executive”), whose address is 300 Mimosa Drive, Chapel Hill, North Carolina 27514. WITNESSETH: WHEREAS, the Company is engaged in certain pharmaceutical research, development and marketing activities; and WHEREAS, the Company Executive in the position of Senior Vice President, Product Development, and Executive desires to remain employed with the Company. NOW, THEREFORE, in consideration of the foregoing and the provisions and mutual promises herein contained and other good and valuable consideration, the parties hereby agree as follows: 1.EMPLOYMENT.The Company hereby agrees to continue to employ Executive, and Executive hereby agrees to remain employed, as Senior Vice President, Product Development of the Company, with such duties and responsibilities as are normally related to such position in accordance with the standards of the industry and as specified in Exhibit A, attached hereto and incorporated herein by reference, and such additional duties as may be assigned to Executive from time to time by the President or the Board of Directors of the Company. 2.TERM.Executive’s employment shall be for a term of one (1) year from the date of execution of this Agreement (the “Initial Term”), and thereafter shall be automatically renewed with additional one (1) year terms to follow consecutively, subject to the termination and severance provisions herein later provided, unless amended or modified by mutual agreement of the parties.As used herein, “Term” shall include the Initial Term and any renewals thereof in accordance with this Agreement. 3.EXCLUSIVE SERVICE.Executive agrees to devote Executive’s full time and attention to the performance of Executive’s duties and responsibilities on behalf of the Company.Executive shall comply with all policies and regulations of the Company and all applicable government laws, rules and regulations that are now or hereafter in effect. 4.COMPENSATION.During the Term of this Agreement, Executive’s compensation shall be determined and paid as follows: (a)Base Salary.Executive shall receive an annual base salary of Two Hundred Seventy-Three Thousand One Hundred Eighty Dollars ($273,180.00) payable in accordance with the Company’s standard payroll practices and subject to applicable withholdings.Annual increases will be made, if any, based upon performance, and in the sole discretion of the Company, such increases, if any, to be effective as may be set by the Committee by March 31 of each year during the Term. (b)Bonus.Executive shall be eligible to receive an annual cash incentive bonus of up to forty percent (40%) of Executive’s annual base salary as may be set by the Company by March 31 of each year.The determination of the actual bonus earned, if any, shall be at the sole discretion of the Company and shall be based upon the Company’s assessment of Executive’s performance and the achievement of certain objectives which shall be set by the Company from time to time.
